          Case
           Case2:18-cr-00103-JAD-CWH
                2:18-cr-00103-JAD-CWH Document
                                       Document31-1
                                                32 Filed
                                                    Filed03/23/21
                                                          03/23/21 Page
                                                                    Page11ofof22




 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-103-JAD-CWH
 7
                    Plaintiff,                          ORDER TO REDUCE TERM OF
 8                                                      IMPRISONMENT TO TIME SERVED
            v.
 9
     MIKE MIKHA NAGARA,                                           ECF Nos. 25, 31
10
                    Defendant.
11

12

13          BEFORE THE COURT is a motion filed by the United States of America and the

14   Director of the Federal Bureau of Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), seeking a

15   modification of the term of imprisonment of the defendant, Mike Nagara, to time served,

16   and commencement of a three-year term of supervised release previously imposed. The

17   Court finds:

18          1. On December 10, 2018, this Court sentenced Nagara to 12 months imprisonment

19   consecutive to the sentence imposed by Judge Hicks, followed by three years supervised

20   release, upon his plea of guilty to a criminal indictment charging him with Failure to

21   Surrender for Service of Sentence, 18 U.S.C. §§ 3146(a)(2), (b)(1)(A)(i), and (b)(2).

22          2. Mr. Nagara is suffering from a terminal medical condition with a life expectancy

23   of less than 18 months and an end-of-life trajectory.

24
          Case
           Case2:18-cr-00103-JAD-CWH
                2:18-cr-00103-JAD-CWH Document
                                       Document31-1
                                                32 Filed
                                                    Filed03/23/21
                                                          03/23/21 Page
                                                                    Page22ofof22




 1          3. Title 18 U.S.C. § 3582(c)(1)(A)(i) authorizes the Court, upon motion of the

 2   Director of the Federal Bureau of Prisons, to modify a term of imprisonment upon the

 3   finding that extraordinary and compelling reasons warrant the reduction. The Director of

 4   the Federal Bureau of Prisons contends, and this Court agrees, that the defendant’s terminal

 5   medical condition, limited life expectancy, and end-of-life trajectory constitute

 6   extraordinary and compelling reasons warranting the requested reduction.

 7          IT IS THEREFORE ORDERED that the defendant’s term of imprisonment is

 8   hereby reduced to the time he has already served. as the motion [ECF No. 31] is GRANTED.

 9          IT IS FURTHER ORDERED that the defendant shall be released from the custody

10   of the Federal Bureau of Prisons as soon as his medical condition permits, the release plan is

11   implemented, and travel arrangements can be made.

12          IT IS FURTHER ORDERED that upon his release from the custody of the Federal

13   Bureau of Prisons, the defendant shall begin serving the three-year term of supervised

14   release previously imposed.
                                   23rd
15          DONE AND ORDERED THIS _____ DAY OF MARCH 2021.

16          Defendant's Motion for Compassionate Release [ECF No. 25] is DENIED as moot.

17

18                                       _______________________________________
                                         JENNIFER A. DORSEY
19                                       UNITED STATES DISTRICT JUDGE

20

21

22

23

24
                                                2
